OFFICE   OF THE AlTORNEY   GENERAL               OF TEXAS



I   QROVLR
         SLLLCRS
    Awon”r*QVNUN.
                                    AUSTIN




countyAttarnel,
Titu8 County
Mt. Pleamant, Torta
Dear Nr* 7anOel                      OplnfOn      X0.   O-7360

                                     Bet     sbutdorn     0
                                             newcrpsperto lnsta



         Your request for            an op
nttor is as'follower
            *I hami'pour opinion
       the other opinion l(O*O-7                                 le aonfue-
       lag (LO regarding the iume
       ed your opin
       that oertain
       aooiden t , oa                                      not   be   euoh
       a break as t
       la&al public

                                                          aam0 Contpan~
                                                          down entire-
                                                 tall  8 new
                                                e cause enou@
                                                   ati   be eli-
                              to publioh logal noticea or 50
                             Ion a OLBO in whlob a fast ismae

                         e opinion    bi   tbie   department      that   your
                 should bo anewered to the &feat that
mob ehutdoua for one week, in order to install a ner preen,
Wouldnot render the paper ineligible thdreatter to publish
localnotloea under the law.
         You have oormotly quoted our holdinn In Opinion
lo.   0-7286,
           that a break in publloatlm on looount ol aooident.,
aamaltr, and the like, would not omstltute auob a 'break80 to
        ,.
*   i
                                                                                  580

nonorablot. V. Vauoe - pago 0




ywndrra paper InelIgible to looept leEa publloatione-
                     We tbfnk tho typo of caum ior the Sailtare       to put
out en imoue of a neuepaper            mentioned   by you la    a oaaual ty,.
Iebmter’o  new InternationalDlotlonary thus definer tbe word
'cRRur3ty~I "1. Cbanoet aocidsaf$ omtinpmoy;       al 80 that
rhjch hapeenn without design , or’ without heina foraaeen;   en
roc~llent.   Tblo 10 the sense of  the word lcamualtf   fn which
ve used It in our opinion. Certainly, tbe ne0eselty     for dlo-
oardlnga prom and installing    a new one in a newspaper print-
lnu oif’loe  2s not an act of dealt,   but arimea              from a ocntln-
geng,    that 10. the ln8Uequre~  or uniltneer  of             tbe proem $xeti-
fylna ita            roplaoeunent~
           .Tbe lord goa,maalt~ le of broader ll&tiaanoe   thu!
the rord gaoaidentv; tbae a destruotlon of e press Erllgbt-
nln# would not be an lcoldent~but It undoubtedly would 66 a
oamual tf. Xoreover, If the press were blom up b7 an hoin-
diary*mbomb, it would not be an aoc$bmt~ but would be a
caaraltyoi the flrat ran&* Our 1 anpage quoted by pm --
vacolaentl   and oaeualty~ or the like , ma8 stem broaQer,ln
lta scope than eltber or both or the word* laocldent~ and
leamaltyo. It w uld lnolnde other delryr or interruptlone
trm Jailer otuss s ior 8 break in pub1ication.
           Xoreoter.                     lnnounceff lm not lImIted
                       tbe rule We h a r e
to those accident    and camualty attu8tionnrwhich create sn ab-
soluteneoeasfty for interruption,      but on the ocntrary,  would
lnolode tboso rltuationewhere the exl~enolea ot .tbebuslneam
reyuired  better tacilltlea an6 service, or laok of publication
was dne to labor troubler, shortage of paperr and the like,       or
humanitarian  ~onrideratlonm~suob as obaeming the Cbrletnme
and Wew Year’* holiday@, *fled        tbe.order - .tlmo ott".'~~


        ‘~   ,‘.:   ~.
                         r,’      ATTORNEY OEMERAL OP TEM8
                                                                /

                                                   4   ,ddeer*,
                                                   0012-6:
                                                    .----,
                                                    AaSISTAWT